Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 17, 2020

                                       No. 04-20-00083-CV

                    IN THE INTEREST OF R.O.G., JR, MINOR CHILD,


                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2018FLA000140-D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding


                                          ORDER
       The clerk’s record was originally due March 16, 2020, but was not filed. On March 16,
2020, the district clerk filed a notification of late record, stating that the clerk’s record was not
filed because appellant had failed to pay or make arrangements to pay the clerk’s fee for
preparing the record and that appellant was not entitled to appeal without paying the fee.

         We therefore ORDER that appellant provide written proof to this court that either (1) the
clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee; or (2) appellant
is entitled to appeal without paying the clerk’s fee by March 27, 2020. If appellant fails to
respond within the time provided, this appeal will be dismissed for want of prosecution. See TEX.
R. APP. P. 37.3(b).


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court